Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with applicant that prior art Nataraj does not disclose “storing, by a device, a
plurality of snapshots of a service graph of a plurality of microservices generated for each of a plurality time increments over a time period, each of the plurality of snapshots of the service graphs comprising metrics at a respective time increment from execution of each of the plurality of microservices” as recited in claim 1. Nataraj is silent as to storing a plurality of snapshots of a service graph, where each of the plurality of snapshots comprise metrics at a respective time increment from execution of each of the plurality of microservices. Additionally, Nataraj does not disclose “displaying, by the device, each of the snapshots [of the service graph] in the set of snapshots in sequence corresponding to time increments within the predetermined time period of the time of the anomaly” as recited in claim 1. 
Prior art fails to disclose storing, by a device, a plurality of snapshots of a service graph of a plurality of microservices generated for each of a plurality time increments over a time period, each of the plurality of snapshots of the service graphs comprising metrics at a respective time increment from execution of each of the plurality of microservices and displaying, by the device, each of the snapshots in the set of snapshots in sequence corresponding to time increments within the predetermined time period of the time of the anomaly. These limitations in combination with the claim as a whole are patentably distinct over the prior art of record. As such claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113